Citation Nr: 0027608	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  91-49 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 
1992 for a 100 percent rating for post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Timeliness of filing a substantive appeal concerning the 
claims of service connection for sterility and a skin 
condition (including basal cell carcinoma).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) March 1989 rating decision which granted 
service connection for PTSD, assigning it a 10 percent 
rating, and denied service connection for bilateral hearing 
loss, tinnitus, and hypertension.  During the pendency of 
this appeal, the claims file was transferred to the Phoenix 
RO which now has jurisdiction of the case.  In August 1992, 
the Board remanded this case to the RO for additional 
development of the evidence.  

By June 2000 rating decision, service connection was granted 
for the veteran's bilateral hearing loss and tinnitus, 
amounting to a full grant of the benefits sought as to those 
matters.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In an increased rating claim, the veteran is presumed to be 
seeking the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  By RO rating decision in July 1991, the 
rating of the veteran's service-connected PTSD was increased 
from 10 to 30 percent, from July 7, 1988, the effective date 
of the award of service connection.  In August 1992, the 
claim of a rating in excess of 30 percent for PTSD was 
remanded to the RO for additional development of the 
evidence.  In June 2000, the rating of PTSD was increased 
from 30 to 50 percent, effective July 7, 1988 (the effective 
date of the award of service connection), to 70 percent 
effective May 31, 1991, and to 100 percent, effective October 
31, 1992.  As the veteran noted disagreement with the initial 
rating assigned his PTSD in March 1989 and perfected his 
appeal as to that issue (but he did not express disagreement 
with regard to the effective date of award of service 
connection for PTSD), the propriety of the rating from 
effective date of the award of service connection through to 
final resolution of the issue is on appeal.  Grantham, 
114 F.3d at 1156; Fenderson v. West, 12 Vet. App. 119 (1999).  
As he was awarded the maximum available rating, effective 
October 31, 1992, the matter remaining on appeal relative to 
the rating of his PTSD is as set forth on the title page 
above.

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1999), effective 
November 7, 1996.  Under the new regulation, the criteria for 
rating mental disorders have changed.  However, even where 
the intervening regulatory change results in a regulation 
that is more favorable to the veteran, the effective date for 
an award of increased rating under newly amended regulation 
may not be earlier than the effective date of the Act or 
administrative issue, in this case, November 7, 1996.  
38 U.S.C.A. § 5110(g) (West 1991).  As the veteran's service-
connected PTSD is rated 100 percent disabling from October 
1992, prior to the effective date of the aforementioned 
regulatory change, PTSD-related impairment before October 
1992 may not be reviewed by application of the rating 
criteria, effective on and after November 1996.  Id.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been manifested 
by symptoms including nightmares, social isolation, inability 
to interact with people, depression, irritability, anxiety, 
and outbursts of anger and violence; all contacts, except the 
most intimate, have been so adversely affected as to result 
in virtual isolation in the community since July 7, 1988, the 
effective date of the award of service connection.

2.  There is a current medical diagnosis of hypertension, and 
the evidence indicates that such disability is likely to have 
developed during the veteran's active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
PTSD have been met from July 7, 1988, the effective date of 
award of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.400(o)(2), 4.132, Diagnostic Code 9411 (1996).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his hypertension was incurred during active wartime 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim is well grounded, Murphy v. Derwinski, 
1 Vet. App. 78 (1990), as it stems from the (10 percent) 
rating initially assigned by the RO at the time of the March 
1989 grant of service connection for his PTSD.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Once determined that a claim 
is well grounded, VA has a duty to assist in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed, and that VA has satisfied its duty to 
assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 119.

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed on the full report of the examiner, 
descriptive of actual symptomatology.  The record of history 
and complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.

In this case, service connection for PTSD was granted by RO 
rating decision in March 1989, effective July 7, 1988, and a 
10 percent rating was assigned.  As indicated above, the 
rating of that disability was ultimately increased to 100 
percent by RO rating decision in June 2000, but the effective 
date assigned was from October 31, 1992 (the date when the 
veteran was shown to have lost his employment due to PTSD); 
from May 31, 1991 to October 31, 1992, his PTSD was assigned 
a 70 percent rating, based on evidence of impairment 
warranting that rating; from the date of the award of service 
connection (July 7, 1988) to May 31, 1991, the disability was 
rated 50 percent disabling. 

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
This statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within 1 year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (1999).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits:  the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

May and June 1988 records from the veteran's employer reveal 
that he was on sick leave 8 times since January 1988 (each 
time lasting up to several days in duration); in May 1988, it 
was indicated that he lost 720 hours of work in the past 17 
months.

On VA psychiatric examination in January 1989, the veteran 
reported experiencing symptoms including frequent and 
"extreme" nightmares about his Vietnam service, intrusive 
thoughts and recollections, irritability, outbursts of anger 
and violence, avoidance of stimuli reminding him of his 
Vietnam service, and depression.  He indicated that he was 
married and employed, having worked for the same employer 
since 1974; in the past two years, he reportedly had 
increasing problems at work due to his "behavior" and lost 
many days off work, resulting in reprimands from supervisors 
and placing him in fear of losing his job.  Reportedly, he 
did not have any friends and spent his free time only with 
his spouse; he had many different hobbies and interests in 
the past but did not pursue such activities any longer 
because of his "low mood."  On examination, he was 
histrionic and dramatic in his presentation, speaking with a 
great deal of pressure and with an undertone of anger; his 
mood was moderately depressed.  In pertinent part, PTSD was 
diagnosed.  

Private medical records from April 1971 to December 1990 
document intermittent treatment for numerous symptoms and 
impairment including anxiety, depression, memory impairment, 
and nightmares.  In July 1988, J. Yates, M.D., indicated that 
he treated the veteran's PTSD on several occasions between 
November 1986 and December 1987 (during which time he 
demonstrated "some signs of remission"), suggesting that he 
continued to need psychiatric treatment.  On psychiatric 
examination in December 1988, it was indicated that his 
condition was well "contained" and appeared in remission.  
In December 1988 and December 1990, V. Shull, M.D. (who 
reportedly treated the veteran for a multitude of symptoms 
and impairment since 1984) indicated that his PTSD was 
productive of "serious" impairment in his ability to 
function in social and occupational settings; reportedly, he 
was employed as a firefighter, but his disability imposed a 
great hardship on him at work: he lost many hours of work 
between 1988 and 1989, he had difficulty completing tasks 
despite being placed on "very light duty" status, and he 
appeared able to remain employed only as he worked for the 
same employer for many years.  

At a February 1991 RO hearing, the veteran testified that he 
had persistent symptoms related to PTSD including frequent 
and unprovoked outbursts of anger and violence (including 
toward his spouse), nightly nightmares and difficulty 
sleeping, depression, difficulty getting close to people 
(noting that he did not have any close friends), and marital 
problems.  He indicated that he was employed, doing "simple 
paper work," but was assigned to duties away from other 
people because of his temper.  Reportedly, he received 
intermittent treatment and therapy from private sources to 
the extent he was able to afford it, but he continued to 
experience the symptoms and impairment despite treatment and 
use of medication.  

On VA psychiatric examination in April 1991, including a 
review of the claims file, the veteran reported experiencing 
difficulty sleeping, frequent nightmares which often awakened 
him from sleep, increased startle response, intrusive 
recollections, depression, concentration impairment, 
irritability (productive of problems at work, adversely 
affecting his marriage, and impairing his ability to interact 
with people), and outbursts of anger and violence (which 
reportedly led to a recent arrest for assault); he noted that 
even his siblings and parents did not want to be around him 
because of his temper and irritability, and that he only had 
one friend at work (who was also a Vietnam veteran); he 
stated that he lost many days off work in the recent past due 
to his poor emotional state.  He indicated that he could no 
longer afford private psychiatric treatment and lived too far 
away from the nearest VA facility to receive regular 
treatment there.  On examination, the examiner characterized 
the pertinent symptoms as "severe," noting that the mental 
status examination findings were "similar" to the previous 
examination.  PTSD was diagnosed.

Private medical records from December 1990 to October 1992, 
including records from Dr. Shull and the veteran's employer, 
document treatment for symptoms and impairment including 
associated with the service-connected PTSD.  The records 
indicate that he had frequent problems coping with work-
related stress and functioning in an employment setting due 
to his mental health impairment.  He was unable to work from 
March 20 to April 7, 1991 because of "job stress" and 
because he required psychiatric treatment.  On psychiatric 
examination in August 1991, he was angry, depressed, and 
distressed about his situation at work; on examination, PTSD 
was diagnosed; on examinations in August and October 1991, 
Global Assessment of Functioning (GAF) score 41 was assigned.  
In April 1992, Dr. Shull indicated that the veteran's various 
symptoms and impairment rendered him unable to continue 
employment, and that he was unable to handle work-related 
stress due to such symptoms as nervousness, irritability, 
anxiety, depression, nightmares, and "emotional outbursts."  
In October 1992, his employer notified him of termination of 
employment (as a firefighter) because of off-duty criminal 
conduct, apparently precipitated by his PTSD-related symptoms 
and impairment.  

VA and private records of therapy and treatment, as well as 
periodic VA psychiatric examinations, from October 1992 to 
November 1999 document intermittent treatment for symptoms 
and impairment including associated with the veteran's 
service-connected PTSD.  Such evidence, overall, indicates 
that his PTSD-related impairment, manifested by continuing 
symptoms including nightmares, depression, anxiety, 
irritability, outbursts of anger and violence, social 
isolation and difficulty interacting even with his spouse, 
and inability to handle stressful situations, has been 
productive of disability warranting a 100 percent rating (as 
reflected by RO rating decision in June 2000, assigning that 
disability a 100 percent rating effective from October 31, 
1992).  On VA psychiatric examination in July 1993, it was 
indicated that the PTSD showed "little" response to 
treatment; he was noted to have been employed as a fireman 
from 1974 until his disability retirement in October 1992 
(after a year of light duty work, primarily due to his 
psychiatric disability).  

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (now codified at 
38 C.F.R. § 4.130, Code 9411 (1998)), and a 100 percent 
evaluation is assigned consistent with evidence showing that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.

Under the "old" Code 9411, a 50 percent rating is warranted 
where the evidence shows considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships, and because of the psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to prompt considerable industrial impairment.  

A 70 percent rating is warranted under criteria in effect 
prior to November 7, 1996, when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

In Johnson v. Brown, 7 Vet. App. 95 (1994), the U.S. Court of 
Appeals for Veterans Claims determined that the criteria in 
Code 9411 for a 100 percent disability rating "are each 
independent bases" for granting such rating.  Based on the 
foregoing, the Board finds that the evidence supports a 100 
percent rating for the veteran's service-connected PTSD under 
the "old" Code 9411, from July 7, 1988, the effective date 
of the award of service connection, as his claim was received 
on that date and it is factually ascertainable that the 
criteria for 100 percent rating have been met as of that date 
as well.  38 C.F.R. § 3.400(o)(2).  

Although the record shows that the veteran was formally 
employed between July 1988 and October 1992, it appears that 
he was able to maintain such status because of his many years 
history of work for that employer; for about a year prior to 
termination of his employment, he was on a "light duty" 
status and yet continued to demonstrate inability to cope 
with daily stress and to interact with others: he was 
frequently on sick leave due to his emotional state, had to 
perform tasks which did not involve contact with others, and 
had frequent problems with supervisors.  The entirety of the 
evidence indicates that the severity and persistence of the 
pertinent PTSD-related symptoms (including in employment 
settings, isolation in the community, inability to interact 
even with close relatives, outbursts of anger and violence, 
nightmares, and depression), have remained at about a 
constant level since his service connection claim was 
received on July 7, 1988 (although his PTSD-related 
impairment appeared "well contained" and in remission on 
psychiatric evaluation by a private provider in December 
1988, other medical evidence dated during that period 
suggests a contrary conclusion; see e.g. January 1989 and 
January 1991 VA psychiatric examination reports, and December 
1988 and December 1990 reports from Dr. Shull).  Overall, the 
evidence indicates that his PTSD has resulted in virtual 
isolation in the community; GAF scores of 41, recorded on 
psychiatric examination in August and October 1991, also lend 
support to the veteran's claim for an effective date earlier 
than October 1992 for a 100 percent rating of his PTSD.  

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for cardiovascular-renal disease, 
including hypertension, if the disability becomes manifest to 
a compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

If a veteran had wartime service in Vietnam (as is the case 
here), service connection may also be allowed on a 
presumptive basis for certain diseases associated with 
exposure to Agent Orange, if the disease becomes manifest to 
a compensable degree within a specified period of time after 
the veteran's separation from service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1999); see also 
McCartt v. Brown, 12 Vet. App. 164 (1999).  The following 
diseases shall be service connected if the veteran was 
exposed to Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records do not reveal any 
report or clinical finding indicative of hypertension and, on 
service separation medical examination in March 1967, his 
blood pressure was 124/86.  In December 1966, he complained 
of headaches and dizziness, but no pertinent findings were 
recorded on examination.

In November 1987, the veteran's friend, who has known him 
since 1963, indicated that he exhibited various symptoms and 
health impairment since separation from service including 
headaches and easy fatigability.

On VA medical examination in January 1989, the veteran 
reported a history of hypertension since active service in 
1967.  On examination, hypertension was diagnosed.

Private medical records from April 1971 to December 1990 
document intermittent treatment for numerous symptoms and 
impairment; on medical examination in April 1971 (performed 
in conjunction with employment), the veteran's blood pressure 
was 138/86; no pertinent clinical findings were recorded on 
examination, and he was found physically fit for permanent 
employment as a fireman.  On medical examination in January 
1974, his blood pressure was 140/88.  In March 1982, it was 
indicated that he had elevated blood pressure, requiring 
monitoring.  On examination in September 1982, his blood 
pressure was 150/106 and, during hospitalization that month 
(due to symptoms including chest pain), it was indicated that 
he was "known to be hypertensive in the early 70s" but did 
not receive treatment for hypertension since 1972.  Since 
September 1982, he received intermittent treatment for 
hypertension.

In December 1987 and December 1990, Dr. Shull indicated that 
he treated the veteran since 1984 for a multitude of symptoms 
and health problems which he reported experiencing since his 
Agent Orange exposure in Vietnam.  Dr. Shull outlined 
chronological history of the veteran's symptoms and 
impairment since service and the alleged Agent Orange 
exposure therein.  In December 1990, he suggested that 
hypertension was related to his service during the years 
1965/66.  

At the February 1991 hearing, the veteran testified that he 
experienced a syncopal episode during basic training and, in 
conjunction with medical treatment thereafter, he was 
reportedly found to have elevated blood pressure.  He 
indicated that elevated blood pressure was noted repeatedly 
in service and, while still in the service, he began using 
medication to treat high blood pressure.  

On VA medical examination in April 1991, the veteran 
reported, in pertinent part, a history of hypertension and, 
on examination, hypertension was diagnosed.

On VA medical examination in July 1993, the Axis III 
diagnosis was hypertension.

On VA medical examination in May 1995, the veteran indicated 
he had a history of hypertension, noting that it was 
diagnosed in about 1978.  On examination, his blood pressure 
was 212/118, and poorly controlled hypertension was 
diagnosed.  The examiner indicated that the history of 
hypertension was "long standing."  

Private medical records, including records from Dr. Shull, 
from December 1990 to June 1996, document treatment for 
numerous problems, including hypertension.  In April 1992, 
Dr. Shull indicated that the veteran had a multitude of 
serious medical problems which were not adequately 
controlled; reportedly, he had hypertension for more than 10 
years and believed that it was aggravated by "years of 
stress due to employment as a firefighter;" in August 1995, 
the physician indicated that the veteran's chronic 
hypertension was related to "heart defects."  On medical 
examination in June 1992, the veteran indicated that 
hypertension was initially diagnosed on routine medical 
examination in 1977 or 1978, suggesting that it was related 
to stress at work; on examination, hypertension was 
diagnosed, but the examiner opined that it was not related to 
his job.  On medical examination in July 1992 (performed to 
determine his employability status), which included a review 
of the pertinent medical history documented in the claims 
file, the examiner opined, in pertinent part, that the 
veteran had a many years history of hypertension which was 
not caused or aggravated by his employment (but appeared to 
constitute a "manifestation of his underlying psychological 
disorder)."  

VA and private medical records from May 1997 to November 1999 
document treatment for various symptoms and illnesses 
including hypertension.

Based on the foregoing, the Board finds that the evidence 
reasonably supports a grant of service connection for the 
veteran's hypertension.  Although his service medical records 
do not document evidence of hypertension, and the disease was 
not diagnosed (or apparent) at the time of service separation 
or on medical examination in April 1971, a diagnosis of 
hypertension has been consistently shown since 1982; at the 
time of the initial diagnosis of hypertension/elevated blood 
pressure in 1982, it was indicated that he had a long history 
of hypertension requiring treatment in the past.  Although 
the exact date of onset of his hypertension is unclear, and 
there is no clinical documentation thereof until 1982, he 
underwent repeated medical examination and evaluation which 
included the examiners' review of the pertinent evidence of 
record; Dr. Shull suggested that the onset of hypertension 
was related to the stressful nature of his service; on 
medical examination performed in 1992, the examiners opined 
that hypertension was not related to his employment.

It should be noted that neither the veteran nor the Board may 
make medical determinations.  Grottveit, 5 Vet. App. 91.  
Therefore, the Board finds in this case that there is 
relative equipoise and an approximate balance of positive and 
negative (competent medical) evidence concerning the 
veteran's claim of service connection for hypertension.  
38 C.F.R. § 3.102 (1999).  While the disease was not shown 
during active service or for several years thereafter, 
several physicians opined, essentially, that its onset was 
related to active service (and was not related to post-
service causes).  Thus, resolving the benefit of the doubt in 
his favor, the veteran prevails as to this claim.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an earlier effective date for a 100 percent 
rating for service-connected PTSD from July 7, 1988 is 
granted.

Service connection for hypertension is granted.



REMAND

The Board notes that the Certification of Appeal (VA Form 8) 
in this case includes the issues of service connection for 
sterility and a skin condition.  By rating decision in May 
1994, the RO denied the veteran's claims of service 
connection for sterility (azoospermia) and chronic skin 
disorder (including basal cell carcinoma).  Timely notice of 
disagreement with regard to the foregoing issues was received 
in August 1994 and a statement of the case (SOC) was issued 
in April 1996; however, it is unclear whether a timely 
substantive appeal was thereafter filed, by or on behalf of 
the veteran.  After a claimant receives the SOC, he must file 
a formal appeal within 60 days from the date the SOC is 
mailed, 38 U.S.C.A. § 7105(d)(3) (West 1991), or within the 
remainder of the one-year period from the date notification 
of the RO decision was mailed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999); see Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final); see also Roy v. Brown, 5 Vet. App. 554 (1993).  

While the aforementioned, April 1996 SOC and a subsequent, 
June 2000 supplemental statement of the case (SSOC) recite a 
plethora of law and regulations, the RO has not yet 
identified or addressed the matter of timely completion of 
the veteran's appeal in this case.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (1999).  As the most recent reason given 
for the denials of service connection for sterility and a 
skin condition was that they were not well grounded, the 
Board believes that procedural due process requires that 
appellate review of these issues be deferred pending 
consideration of the threshold issue:  whether a substantive 
appeal was timely filed in accordance with 38 U.S.C.A. § 7105 
(West 1991).  Consideration by the RO of this threshold 
matter prior to actual adjudication on the merits of the 
claims is crucial to the Board's acquiring appellate 
jurisdiction in this case.  Unless the veteran is given 
adequate notice of the need to submit evidence and/or 
argument on the question of timeliness of completion of his 
appeal, appellate action on point could be prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The RO should review this case and 
address the matter of timeliness of 
perfecting and completing the appeals of 
entitlement to service connection for 
sterility and a skin condition, as set 
forth on the title page.  

When the foregoing has been completed, if the benefit sought 
is not granted, another SSOC should be furnished the veteran 
and his representative, and they should be afforded a 
reasonable opportunity to respond.  The claim should then be 
returned to the Board for further consideration. 



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 


